           Case 5:18-cr-00026 Document 559 Filed 06/27/19 Page 1 of 1 PageID #: 2279

                                        District Judge Daybook Entry
United States District Court - Southern District of West Virginia at Beckley
Date: 6/27/2019                                                                Case Number 5:18-cr-00026
Case Style: USA vs. Joshua Radcliffe
Type of hearing Plea Hearing
Before the honorable: 2516-Berger
Court Reporter Lisa Cook                                                       Courtroom Deputy Kierstin Tudor
Attorney(s) for the Plaintiff or Government Monica Coleman


Attorney(s) for the Defendant(s) Michael Whitt


Law Clerk Cynthia Wildfire                                                     Probation Officer Jeff Gwinn
                                                           Trial Time




                                                        Non-Trial Time
Plea Hearing



                                                          Court Time
10:59 am to 11:02 am
Total Court Time: 0 Hours 3 Minutes Non-Trial Time/Uncontested Time


                                                       Courtroom Notes
Scheduled Start 11:00 a.m.
Actual Start 10:59 a.m.

Defendant present in person and by counsel.
Counsel note appearances on the record.
Matter scheduled for plea hearing.
Defendant, through counsel, advises that Defendant is not prepared to go forward with the plea hearing.
For reasons stated, Court CANCELS today's plea hearing.
Defendant REMANDED pending sentencing.
Court recessed at 11:02 a.m.
